DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In line 3 of claim 13, the phrase “substantially below ambient temperature” includes a term of degree which renders the claim unclear.  The specification does not provide a standard for determining how far below ambient temperature the vaporizer must be in order to meet the claim language, and one skilled in the art could not ascertain the claim scope based on the current record.  Clarification is required.  See MPEP 2173.05(b).  
In lines 13-15 of claim 13, the phrase “wherein the liquid hydrogen is pressurized…” lends ambiguity to the claim scope.  The immediately preceding claim language recites “transferring the gaseous hydrogen…”  It is unclear whether lines 13-15 of the claim are implying that the gaseous hydrogen is converted back to liquid hydrogen, are referring to a different portion of the claim, or have some other meaning.  In other words, the order and organization of the claim limitations which refer to the hydrogen alternately as liquid (in line 3 of claim 13), then gas (line 7 of claim 13), and then liquid again (lines 13-15 of claim 13) creates confusion, and clarification is necessary.
In line 3 of claim 18, the language “the storage vessel” is an antecedent basis error, and it is unclear if the claim language is referring to one or more of the previously recited gas storage tanks.
In line 1 of claim 20, the language “the liquid pump” is an antecedent basis error, and it is unclear whether the claim language is referring to any of the method steps in claim 13. 

Prior Art
The following prior art references are considered relevant to this application:
Notaro (US 5,934,081) teaches a filling station having a supply (1) of liquid hydrogen, a vaporizer (3), a storage system (21), and a pump (2);
Schuck (US 5,243,821) teaches a filling station (figure 4) having a supply (50), a pump (60), vaporizers (71, 73), and a storage system (76);
Rhoades (US 5,590,535) teaches a filling station with a pump (42), a heat exchanger (18), and a storage system (12).
Forgash (US 5,687,776) teaches a cryogenic system for dispensing fuel to a vehicle, in which the fuel in the cryogenic tank is 5 to 150 psig (0.34 to 10.34 bar) (see column 6, line 9) and the gas after the vaporizer (36) is 20 to 550 psig (1.37 to 37.92 bar) (column 6, lines 56-62);
Swenson (US 5,409,046) teaches that it is known to use a plurality of gas storage tanks (256, 257, 258) having a different pressures (see figure 5);
Blaszczyk (US 2002/0041823) discloses that it is known to store hydrogen gas in a vehicle at 100 to 300 bar (paragraph 0017); and
Mitlitsky (US 7,128,103) discloses that it is known to fill a hydrogen tank at 3,600 psi or 5,000 psi (248.21 to 344.73 bar) (column 9, lines 30-32).

Allowable Subject Matter
Claims 7-12 are allowed.
Claims 13–20 appear to be allowable if the issues set forth above are overcome.
	The prior art of record does not support a rejection of independent claim 7, and does not support a rejection of claim 13 as best understood.  The closest prior art of record is Notaro (US 5,934,081) which discloses a filling station having a supply (1) of liquid hydrogen, a vaporizer (3), a storage system (21), and a pump (2).  The limitations of claims 7 and 13 defining the method steps of transferring gaseous hydrogen to a storage system at ambient temperature without use of a compressor, wherein the gas storage tank from among the plurality of gas storage tanks having the lowest pressure capacity rating receives boil-off gases from the vaporizer during filling of the vaporizer with liquid hydrogen, and wherein the liquid pump pressurizes the liquid hydrogen in the vaporizer to no more than 20% of the pressure capacity rating of the gas storage tank from among of the plurality of gas storage tanks having the highest pressure capacity rating, as within the context of the present application and all of the other limitations of claims 7 and 13 respectively, define a claim scope that is not anticipated and not obvious from the prior art of record.  These distinguishing features of claims 7 and 13 result in the advantages disclosed in paragraphs 0006, 0007, 0011 of the specification and therefore are not arbitrary, routine, or otherwise obvious.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799